14-102                                                              
         Madhok v. Holder                                                    
                                                                                             BIA
                                                                                   Christensen, IJ
                                                                                   A201 123 477
                                                                                   A201 123 478
                                                                                   A201 123 479
                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT
                             
                                           SUMMARY ORDER
 
    RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
    ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
    PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
    FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
    (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
    OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 
     1        At a stated term of the United States Court of Appeals for
     2   the Second Circuit, held at the Thurgood Marshall United States
     3   Courthouse, 40 Foley Square, in the City of New York, on the
     4   15th day of April, two thousand fifteen.
     5
     6   PRESENT:
     7                          RALPH K. WINTER,
     8                          GUIDO CALABRESI,
     9                          DENNY CHIN,
    10                               Circuit Judges.
    11
    12
    13   HARPREET KAUR MADHOK, AKA HARPREET
    14   KAUR TULI, AKA HARPREET KAUR, AKA
    15   HARPREETKAUR MADHOK, ARVINDER
    16   SINGH, JAPNEET SINGH MADHOK,
    17                  Petitioners,
    18
    19                          v.                                       14-102
    20                                                                   NAC
    21
    22   ERIC H. HOLDER, JR., UNITED STATES
    23   ATTORNEY GENERAL,
    24                  Respondent.
    25
    26
    27   FOR PETITIONERS:                       Iqbal S. Ishar, Ishar Law Firm, P.C.,
    28                                          New York, New York.
     1   FOR RESPONDENT:               Joyce R. Branda, Acting Assistant
     2                                 Attorney General; Terri J. Scadron,
     3                                 Assistant Director; Colin J. Tucker,
     4                                 Trial Attorney, Office of
     5                                 Immigration Litigation, U.S.
     6                                 Department of Justice, Washington,
     7                                 D.C.
     8
     9       UPON DUE CONSIDERATION of this petition for review of a
 
    10   Board of Immigration Appeals (“BIA”) decision, it is hereby
 
    11   ORDERED, ADJUDGED, AND DECREED that the petition for review is
 
    12   DENIED.
 
    13       Petitioners Harpreet Kaur Madhok (“Madhok”), Arvinder
 
    14   Singh, and Japneet Singh Madhok, natives of India and citizens
 
    15   of Australia, seek review of a December 5, 2013, decision of
 
    16   the BIA affirming a January 12, 2012, decision of an Immigration
 
    17   Judge     (“IJ”)   denying   Madhok’s   application   for   asylum,
 
    18   withholding of removal, and relief under the Convention Against
 
    19   Torture (“CAT”).     In re Harpreet Kaur Madhok, Arvinder Singh,
 
    20   Japneet Singh Madhok, Nos. A201 123 477/478/479 (B.I.A. Dec.
 
    21   5, 2013), aff’g Nos. A201 123 477/478/479 (Immig. Ct. N.Y. City
 
    22   Jan. 12, 2012).     We assume the parties’ familiarity with the
 
    23   underlying facts and procedural history in this case.
 
    24       We review both the IJ’s and the BIA’s opinions “for the sake
 
    25   of completeness.”     Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.
                                           2
     1   2006).      The   applicable      standards     of     review    are     well
 
     2   established.      See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.
 
     3   Holder, 562 F.3d 510, 513 (2d Cir. 2009).                  Madhok requested
 
     4   asylum, withholding of removal and CAT relief, alleging past
 
     5   persecution and a fear of future persecution in Australia due
 
     6   mainly to her gender and her Indian nationality.              We agree with
 
     7   the agency’s conclusion that she failed to establish her
 
     8   eligibility for any relief.
 
     9   I.     Past Persecution
 
    10          To show asylum eligibility based on past persecution, an
 
    11   applicant    must show that she suffered              harm rising above
 
    12   harassment and that the government either
 
    13   imposed or acquiesced in the harm.         Ivanishvili v. U.S. Dep’t
 
    14   of Justice, 433 F.3d 332, 342 (2d Cir. 2006).
 
    15          The IJ reasonably found that Madhok did not suffer past
 
    16   persecution.      She did    not    show   that      the    government    was
 
    17   unwilling or unable to stop her physical abuse at the hands of
 
    18   her first husband.    Id. (holding that harm by private actor is
 
    19   persecution only if government is unwilling or unable to stop
 
    20   it).     As the IJ found, the 2010 State Department Report on
 
    21   Australia    shows   that   the    Australian     government       enforced
                                             3
     1   domestic violence laws, provided programs to combat domestic
 
     2   violence, and provided battered women with support and shelter.
 
     3   Similarly, Madhok failed to show government involvement or
 
     4   acquiescence to discrimination in her private business.      Id.
 
     5       Finally, Madhok’s detention, interrogation, and theft
 
     6   charge do not constitute persecution.   The evidence showed only
 
     7   that she is subject to prosecution under a generally applicable
 
     8   criminal law.   She presented no evidence that the prosecution
 
     9   was based on her Indian ethnicity.   Jin Jin Long v. Holder, 620
 
    10   F.3d 162, 166 (2d Cir. 2010) (holding that enforcement of
 
    11   generally applicable laws is not persecution unless prosecution
 
    12   is pretext for mistreatment on basis of protected ground).
 
    13   II. Pattern or Practice of Persecution
 
    14       As indicated by the absence of any past persecution, we
 
    15   agree with the agency’s conclusion that Madhok did not establish
 
    16   a pattern or practice of persecution of Indians in Australia.
 
    17   A pattern or practice exists when the harm to a group is
 
    18   “systemic or pervasive.”   In re A-M-, 23 I. & N. Dec. 737, 741
 
    19   (BIA 2005); see Mufied v. Mukasey, 508 F.3d 88, 91 (2d Cir.
 
    20   2007); Santoso v. Holder, 580 F.3d 110, 112 n.1 (2d Cir. 2009).
 
    21   Accordingly, Madhok had to show harm that both rose to the level
                                        4
     1   of persecution and was systemic or pervasive.                    Her evidence,
 
     2   consisting mainly of news articles, describes only isolated
 
     3   incidents of violence against Indians by individuals, not by
 
     4   the police or other authorities.              This evidence does not show
 
     5   persecution.       Ivanishvili, 433 F.3d at 342.                 Moreover, the
 
     6   2010    State    Department      Report      shows    that   the    Australian
 
     7   government is aware of private race discrimination in society
 
     8   and    is   working     to   combat    it.      The    Report      mentions   no
 
     9   state-sponsored mistreatment of Indian nationals.
 
    10          Because    the   agency      reasonably       concluded     that   Madhok
 
    11   established      neither     past     persecution      nor   an    objectively
 
    12   reasonable fear of harm that would constitute persecution, the
 
    13   agency did not err in denying asylum, withholding of removal,
 
    14   or CAT relief, as all of the claims were based on the same factual
 
    15   predicate.       See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.
 
    16   2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,
 
    17   523 (2d Cir. 2006).
 
    18          For the foregoing reasons, the petition for review is
 
    19   DENIED.     As we have completed our review, any stay of removal
 
    20   that the Court previously granted in this petition is VACATED,
 
    21   and any pending motion for a stay of removal in this petition
                                                 5
    1   is DISMISSED as moot.   Any pending request for oral argument
 
    2   in this petition is DENIED in accordance with Federal Rule of
 
    3   Appellate Procedure 34(a)(2), and Second Circuit Local Rule
 
    4   34.1(b).
 
    5                               FOR THE COURT:
    6                               Catherine O=Hagan Wolfe, Clerk




                                      6